Title: To James Madison from Anthony Merry, 24 June 1804
From: Merry, Anthony
To: Madison, James



Sir,
Washington June 24th. 1804.
By the Post of Yesterday Evening I received Letters from Mr Barclay, His Majesty’s Consul General at New York, acquainting me with the Arrival at that Port of His Majesty’s Ships Cambrian and Driver, and transmitting to me Copy of a Letter (a Transcript of which I have the Honor to inclose) which had been addressed to him by the Mayor of New York requiring that His Majesty’s said Ships should not quit the Port until the Expiration of Twenty Four Hours after the Departure of Two Frigates belonging to the French Republic which had arrived there previously, and which intended to sail the first fair Wind. Mr Barclay further informs me, that, having communicated the Requisition to the Commanding Officer of His Majesty’s Ships, and the latter having replied to it by saying that he was under Orders to proceed to Sea immediately, an Inhibition (of which Mr Barclay has transmitted to me a Copy, and of which I have also the Honor to inclose a Transcript) had been issued, in Consequence, as it is expressed, of Orders from the Mayor, by the Wardens of the Port of New York, addressed to all the Pilots of the Port, not to conduct His Majesty’s Ships out of it until the Expiration of Twenty Four Hours after the sailing of the French Frigates, provided the latter should leave the Port with the first fair Wind.
It appears, Sir, from this Statement that the Commanding Officer of His Majesty’s Ships wished to proceed to Sea immediately, and that he was detained by the abovementioned Inhibition to the Pilots to conduct the Ships under his Command out of the Port till a Wind should spring up which should be favorable to convey the French Frigates to their Destination.
This Proceeding on the Part of the Mayor, and of the other Persons who cooperated with him, seems to present so manifest an Act of Partiality towards His Majesty’s Enemies, and, consequently, a Breach of that Neutrality which the Government of the United States have professed, and, I am persuaded, mean, to observe in the present War, that I can lose no Time in fulfilling my Duty by having the Honor to lay the Case before you, and to solicit that the necessary Orders may be dispatched forthwith to the Officers of the Government of the United States at New York to afford to His Majesty’s Ships the Means of getting out of that Port immediately, and to observe in Future the strictest Neutrality between His Majesty and His Enemies.
Permit me, Sir, to observe that the Breach of it in this Instance might have been avoided, and that the Law, or Usage, with Respect to the Detention of the armed Vessel of one Nation till Twenty Four Hours should elapse after the Departure of an armed Vessel of another, between which Hostilities should exist, might also have been adhered to, by a simple Requisition, or Notification of the Law, to both Parties at the same Time, in order to prevent whichever of the Two might sail first from being pursued by the other; and that, if any further Injunction or Measures had been necessary on the Occasion, they should have been directed rather to the French Frigates than to His Majesty’s Ships, since the Commanding Officer of the latter had declared that it was his Intention to sail immediately, whereas the Notice which the Mayor expresses to have received respecting the Departure of the former states that they meant to leave the Port only with the first fair Wind. It is clear that the Law, or Usage, in Question has been established only to prevent one Ship of War from following another to Sea within the Time limited, and not to impede that which is desirous of sailing first from quitting the Port. The Means, therefore, employed to detain His Majesty’s Ships, which wanted to proceed to Sea immediately, until Twenty Four Hours should have elapsed after a fair Wind had offered for the French Frigates to sail, cannot, I conceive, be considered otherwise than as unwarrantable, and as constituting the Breach of Neutrality of which I have the Honor to complain.
From the known Sentiments of Justice of the Government of the United States, and from their Disposition to adhere strictly to the Line of Neutrality which they have professed to observe in the present War, I cannot doubt, Sir, but that this Representation, with the Observations it contains, will be sufficient to produce the immediate Transmission, which I have solicited, of every Order necessary on the Subject.
It may be proper, Sir, that I should add, that no other Motive being stated in the Orders given by the Mayor of New York to prevent the Sailing of His Majesty’s Ships than the intended Departure of the French Frigates, the Detention of the former is a Point which has no Reference to the Proceedings of the Officers of those Ships on their Arrival at that Port, of which you did me the Honor to speak to me Yesterday. I have the Honor to be, with high Consideration and Respect, Sir, Your most obedient humble Servant
Ant: Merry.
